Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 24, 2019

                                       No. 04-18-00733-CR

                                        Martin BALLEZA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR12645
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
        By order dated June 19, 2019, this court ordered the district clerk of Bexar County to
prepare and send a full and complete duplicate copy of the clerk’s record and the reporter’s
record for cause number 2017CR12645 to appellant. The district clerk was further ordered to
file written notice in this court confirming the date the record was sent to appellant. The order
further provided that if, after reviewing the record, appellant desired to file a pro se brief, he
must do so within thirty days from the date this court received written notice that the record was
sent to appellant by the district clerk.

        On July 3, 2019, the district clerk filed written notice confirming the record had been
sent. At that time, the district clerk did not inform this court that no duplicate copy of the
reporter’s record was on file with the district clerk’s office as required by TEX. R. APP. P.
34.6(h). Based on the district clerk’s notice, this court calendared the pro se brief as being due to
be filed on August 2, 2019.

        On July 23, 2019, the pro se appellant filed a motion requesting an extension of time to
file his brief, stating he did not receive a complete clerk’s record and did not receive the
reporter’s record. On July 24, 2019, in response to this court’s inquiry, the district clerk’s office
informed this court that the pro se appellant was sent a full and complete duplicate copy of the
clerk’s record filed in this appeal; however, no reporter’s record was sent because no duplicate
copy of the reporter’s record was filed in the district clerk’s office.
        It is therefore ORDERED that the court reporter responsible for preparing the reporter’s
record, Ms. Monica Crawford: (1) file a duplicate copy of the reporter’s record for this appeal in
the district clerk’s office as required by TEX. R. APP. P. 34.6(h) no later than five days from the
date of this order; and (2) simultaneously file written notice in this court stating she has complied
with this order. It is FURTHER ORDERED that the district clerk’s office: (1) send a full and
complete duplicate copy of the reporter’s record to appellant at TDC# 2228201, 3899 HWY 98,
New Boston, TX 75570 within five days of the record being filed in the district clerk’s office;
and (2) simultaneously file written notice in this court confirming the date the record was sent.

        Appellant’s motion for an extension of time is GRANTED. The clerk’s record
previously sent to appellant is a full and complete duplicate copy of the clerk’s record filed in
this appeal; therefore, no additional documents filed in the trial court will be provided. Pursuant
to this order, appellant will be provided a full and complete duplicate copy of the reporter’s
record. If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date this court receives written notice that the reporter’s record was sent to
appellant by the district clerk. If the appellant files a pro se brief, the State may file a responsive
brief no later than thirty days after the date the appellant’s pro se brief is filed in this court.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court